DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
There are no generic claims to the following disclosed patentably distinct species:
Group I: Drawn to an Apparatus, classified in: B65D2251/1058.
Group II: Methods of Use of a container, classified in: B25G3/12.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The apparatus claims and method of use claims have different features in different areas on the container.
Method claims require a matching of the use of each identified feature across many industry areas that use secured containers.  
This requires searching in many different areas and the application of different types of text limiting searches to properly examine each distinct group.  
This results in an excessive search burden.
If Group I is selected then: the applicant must choose between the following disclosed patentably distinct species.  There are no generic claims identified.
Group 1A: Lid or Closure Claims, classified in: B65D2251/1058.
Group 1B: Container Claims, classified in: A47J41/0027.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The closure claims and container claims have different interacting features in different areas on the container.
Container claims require the matching of additional features of the container type to ensure that the application’s concept is properly examined.
This requires searching in many different areas and the application of different types of text limiting searches to properly examine each distinct group.  
This results in an excessive search burden.

Election
If Group IA (Lid or Closure Claims) is selected for examination then the following Election of Species is required to the following inventions as required under 35 U.S.C. 121 for the following identified Species:
Species 1: Figures 89a thru 89c.
Species 2: Figures 90a thru 90c.
Species 3: Figures 91a thru 91c.
Species 4: Figures 92-102, 106.
Species 5: Figures 107-122.
These species are independent or distinct because, as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each type of container  have different features in different areas on the container.  This requires searching in many different areas and the application of different types of text limiting searches to properly examine each type of embodiment.  This results in an excessive search burden.

If Group IB (Container Claims) is selected for examination then the following Election of Species is required to the following inventions as required under 35 U.S.C. 121 for the following identified Species:
Species 1: Figures 1-8, 25, 27-44.
Species 2: Figures 9-17, 45-67.
Species 3: Figures 18-24, 26, 66-88.
These species are independent or distinct because as disclosed the different species have mutually exclusive characteristics and search fields for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each type of container has different features in different areas on the container or different intermediate structures within the container.  This requires searching in many different areas and the application of different types of text limiting searches to properly examine each type of embodiment.  This results in an excessive search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call for election was not made due to the complexity of the restriction and follow on elections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733